NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHN S. HASKELL,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-470
                                   )
UNNI HASKELL; PCP GROUP, LLC;      )
FLORIDA INVESTMENT TRUST           )
ENTERPRISES, LLC; MATERIAL         )
CONNECTION FLORIDA, INC.; and      )
HASKELL TEXTILES CORP., LLC,       )
                                   )
           Appellees.              )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

William P. Cassidy, Jr., and Nicole Deese
Newlon of Johnson & Cassidy, P.A.,
Tampa, for Appellant.

Eric R. Maier and Richard C. Alvarez of
Older Lundy & Alvarez, Tampa, for
Appellee Unni Haskell.

No appearance for remaining Appellees.



PER CURIAM.
              The amended final judgment of dissolution of marriage is affirmed with the

exception of the court's determination of entitlement to attorney's fees. We dismiss the

appeal as it pertains to this issue because we do not have jurisdiction to review a ruling

on attorney's fees that determines entitlement but reserves jurisdiction on amount. See

Card v. Card, 122 So. 3d 436, 436 (Fla. 2d DCA 2013).



CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.




                                           -2-